Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Choy et al (JP 2014521604, ‘604 hereafter).
Regarding claims 1-5, ‘604 discloses an organic electroluminescent compound represented by following chemical formula (1) and specifically chemical formula ([0008], [0012]-[0016], and claims 1-5): 

    PNG
    media_image1.png
    253
    321
    media_image1.png
    Greyscale

Wherein X1 and X2 can be N, and L1 can be a hetero-arylene group including a pyridinyl group as in following chemical formula (claim 5 of ‘604): 
   
    PNG
    media_image2.png
    184
    92
    media_image2.png
    Greyscale

The formulae read upon instantly claimed chemical formula 1 as in the present claim 1 and chemical formula H1-106 as in present claim 5, and satisfy all the limitations as recited in the present claims 1-5. ‘604 also discloses that the compound can be used as a host material in an organic electroluminescent device ([0067]).                                            
Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Pan et al (CN 109638171, ‘171 hereafter).
Regarding claims 1-4, ‘171 discloses an organic electroluminescent compound represented by following chemical formulae ([0009]-[0025], [0081] and claims 1-8): 

    PNG
    media_image3.png
    240
    746
    media_image3.png
    Greyscale

The formulae read upon instantly claimed chemical formula 1 as in the present claim 1 with R1s linked to each other to form a ring,  and satisfy all the limitations as recited in the present claims 1-4. 
Regarding claims 6-10, ‘171 also discloses that the compound can be used as a host material with another host material having chemical, satisfying formula 11 as in the present claims 7 and 8, in an organic electroluminescent device ([0226], [0230], claims 8-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782